            Case 1:20-cv-01707-AWI-SAB Document 6 Filed 12/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   CHRISTOPHER TAFOYA,                                 Case No. 1:20-cv-01707-NONE-SAB

12                  Plaintiff,                           ORDER DISREGARDING PLAINTIFF’S
                                                         MOTION TO PROCEED IN FORMA
13           v.                                          PAUPERIS

14   CITY OF HANFORD,                                    (ECF No. 4)
15                  Defendant.

16

17          Christopher Tafoya (“Plaintiff”) is appearing pro se in this civil rights action pursuant to

18 42 U.S.C. § 1983. On November 23, 2020, Plaintiff filed a complaint in this action. However,

19 Plaintiff did not file an application to proceed in forma pauperis nor did he pay the filing fee. On
20 December 8, 2020, the Court ordered Plaintiff to either pay the filing fee or file an application

21 demonstrating that he is entitled to proceed in this action without prepayment of the filing fee.

22 (ECF No. 2.)

23          On December 21, 2020, the Court docketed a notice of voluntary dismissal filed by

24 Plaintiff pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure. (ECF No. 3.) On

25 December 22, 2020, Plaintiff also filed a motion to proceed in forma pauperis. (ECF No. 4.)

26 However, before the in forma pauperis application was filed on the docket, the Court signed an
27 order dismissing this action pursuant to the notice of voluntary dismissal filed by Plaintiff. (ECF

28 No. 5.) The order dismissing the action was not entered on the docket until after the in forma


                                                     1
            Case 1:20-cv-01707-AWI-SAB Document 6 Filed 12/23/20 Page 2 of 2


 1 pauperis application was filed. (ECF Nos. 4, 5.) Nonetheless, a Rule 41 voluntary dismissal is

 2 effective on filing. Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077

 3 (9th Cir. 1999) (“Thus, it is beyond debate that a dismissal under Rule 41(a)(1) is effective on

 4 filing, no court order is required, the parties are left as though no action had been brought, the

 5 defendant can’t complain, and the district court lacks jurisdiction to do anything about it.”)

 6 Therefore, Plaintiff is notified that this action has already been closed pursuant to his notice of

 7 voluntary dismissal.

 8          Accordingly, the motion to proceed in forma pauperis (ECF No. 4) is HEREBY

 9 DISREGARDED.

10
     IT IS SO ORDERED.
11

12 Dated:     December 23, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
